Name: Commission Regulation (EEC) No 1715/82 of 30 June 1982 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/40 Official Journal of the European Communities 1 . 7 . 82 COMMISSION REGULATION (EEC) No 1715/82 of 30 June 1982 fixing the rate of the additional aid for dried fodder sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 1 1 7/78 of 22 May 1 978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 433/82 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 1 343/82 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1343/82 and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p . 1 . 0 OJ No L 162, 12. 6 . 1982, p . 32 . (3) OJ No L 150 , 29 . 5 . 1982, p . 98 . 1 . 7 . 82 Official Journal of the European Communities No L 189/41 ANNEX to the Commission Regulation of 30 June 1982 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 July 1982 to dried fodder (ECU / tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community' of Nine Greece Community of Nine Greece Additional aid 22-812 16-702 1 1 -406 8-351 Additional aid in case of advance fixing for the month of : (ECU / tonne) August 1982 22-812 16-702 1 1 -406 8-351 September 1982 22-812 16-702 1 1 -406 8-351 October 1982 22-552 1 6-442 1 1 -276 8-221 November 1982 22-104 15-994 1 1 -052 7-997 December 1982 22-043 15-933 1 1 -022 7-967 January' 1983 22-158 16-048 1 1 -079 8-024 February 1983 22-591 16-481 1 1 -296 8-241 March 1983 22-462 16-352 11-231 8-176